Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 03/26/2021 is acknowledged. Claims 8-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Menda (US PG Pub 2016/0207009), in view of Nejigaki (US 4840769).
 With respect to claim 1, Menda teaches preparation of hollow fiber membranes of polysulfone and polyvinylpyrrolidone ([0013, 0037]), bundled in a dialyzer ([0056, 0061, 0067]), a method for manufacturing a hollow fiber membrane bundle from a plurality of polysulfone and PVP-based hollow fiber membranes comprising the method steps:
Dissolving at least one polysulfone and polyvinlyepyrrolidone in solvent to form a solution (0037]), the solvent selected from a group consisting of N-methyl2-pyrrolidone (NMP), N-ethyl-2-pyrrolidone, N-octyl-2-pyrrolidone, dimethylacetamide (DMAC), dimethylsulfoxide (DMSO), dimethylformamide (DMF), butyrolactone, and mixtures ([0044]), providing a spinning solution comprising a polysulfone-based material, a vinylpyrrolidone-based polymer, an aprotic solvent;
center liquid contains at least one of the above mentioned solvents and a precipitation medium chosen from water, glycerol, and other alcohols ([0045]), providing a coagulant liquid comprising water and an aprotic solvent;
simultaneously extruding the polymer solution through an outer ring slit of a nozzle, and the center fluid through an inner opening of the nozzle ([0038-0039]), co-extruding the spinning solution and the coagulant liquid through a concentric annular spinneret into a hollow strand, whereby the cavity of the strand is filled with coagulant liquid; 
The distance between the opening of the nozzle and the precipitation bath is from 30 to 110 cm, ([0051]), conducting the strand through a precipitation gap; 
extruding the solution through the nozzle into a precipitation bath, the precipitation
bath comprises from 85 to 100 wt% of water, or in another embodiment only water ([0038, 0050]), introducing the strand into a precipitating bath comprised substantially of water so as to obtain a hollow fiber membrane;
washing and drying the membrane ([0040-00041]), washed through at least one water bath and dried ([0052-0053]), conducting the hollow fiber membranes through at least one rinsing bath and drying the hollow fiber membrane obtained; 
bundled in a dialyzer ([0056, 0061, 0067]), arranging the resulting hollow fiber membranes into a hollow fiber membrane bundle;
and optionally sterilizing the membrane e.g. by treatment with steam, ethylene oxide, or radiation ([0042]), alternatively, in one embodiment, the precipitating fiber is exposed to a humid steam/air mixture comprising a solvent in a content of from 0 to 10 wt%, the effect of the solvent in the temperature-controlled steam atmosphere is to control the speed of precipitation of the fibers. When less solvent is employed, the outer surface will obtain a denser surface, and when more solvent is used, the outer surface will have a more open structure. By controlling the amount of solvent within the temperature controlled steam atmosphere surrounding the precipitating membrane, the amount and size of the pores on the outer surface of the membrane can be modified and controlled ([0048]), treating the hollow fiber membrane bundle with water vapor;
However Menda does not explicitly teach the water vapor treatment comprises at least one step in which the water vapor is conducted into the interior of the fibers and permeates through the membrane wall to the exterior of the fibers under the application of pressure. 
Nejigaki teaches sterilization of hollow fiber modules and passing steam from the raw water side of the module to the filtrated side (abstract), and the steam pressure can be applied from 1-1.5 kg/cm2 G (col 3 line 9-31), such that the water vapor is conducted into the interior of the fibers and permeates through the membrane wall to the exterior of the fibers under the application of pressure
With respect to claim 2, Menda teaches the method for manufacturing a hollow fiber membrane bundle according to claim 1.  Menda further teaches the spinning solution comprises 12-16% polyethersulfone (see instant specification [0035] defining polysulfone to be understood as a generic term for all polymers containing sulfone groups), the spinning solution contains 14% to 18% polysulfone, and from 1.5-5% PVP, 3 to 6% polyvinylpyrrolidone (Menda [0043]).
 With respect to claim 3, the method for manufacturing a hollow fiber membrane bundle according to claim 1 is taught above. Menda teaches the center fluid comprises solvent, the solvent selected from a group consisting of N-methyl2-pyrrolidone (NMP), N-ethyl-2-pyrrolidone, N-octyl-2-pyrrolidone, dimethylacetamide (DMAC), dimethylsulfoxide (DMSO), dimethylformamide (DMF), butyrolactone, and mixtures ([0044]), and a precipitation medium chosen from the group of water, glycerol, and other alcohols, ([0045]), an comprises 40-100% precipitation medium (water), and 0-60% solvent (DMAC), the coagulant liquid comprises 25% to 40% DMAC and 60% to 75% water (MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists). 
With respect to claim 4, the method for manufacturing a hollow fiber membrane bundle according to claim 1 is taught above. Menda teaches the spinning shaft is held at a temperature within the range of form 2-90°C ([0048]), the spinneret is temperature-controlled to 70°C to 85°C (MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).
With respect to claim 5, the method for manufacturing a hollow fiber membrane bundle according to claim 1 is taught above. Menda further teaches the precipitation bath has a temperature in the range of from 10 to 80° C ([0050]), the precipitating bath is temperature-controlled to 70°C to 90°C, (MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).
With respect to claim 6, the method for manufacturing a hollow fiber membrane bundle according to claim 1 is taught above. Menda further teaches the membranes are passed through at least °C, ([0052]), the hollow fiber membranes are washed at a temperature of from 75°C to 90°C.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Menda (US PG Pub 2016/0207009), in view of Nejigaki (US 4840769), in view of Krause (WO 2013/034611).
With respect to claim 7, the method for manufacturing a hollow fiber membrane bundle according to claim 1 is taught above. Menda teaches drying the membrane, but is silent on the temperature at which the membrane is dried. Krause teaches polysulfone and pvp hollow fiber membranes, and that the membrane is dried at temperatures in the range of 150-280°C (page 10 lines 34-35), the hollow fiber membranes are dried at a temperature of from 100°C to 150°C. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the drying temperature of the membranes, to include at least the ranges described in Krause, to provide adequate evaporation of water and defined shrinkage of pores (Krause page 11 lines1-10), the claimed temperature of 100-150 C would be obvious over Krause, or alternatively, would be reached through said optimization (MPEP 2144.05 in the case of overlapping ranges a case of prima facie obviousness exists).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yokota 2012/0305472, removal of excess hydrophilic polymer and optimication of permeation characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777